Name: Commission Regulation (EC) No 2307/97 of 18 November 1997 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein
 Type: Regulation
 Subject Matter: natural environment;  environmental policy;  marketing;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|31997R2307Commission Regulation (EC) No 2307/97 of 18 November 1997 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein Official Journal L 325 , 27/11/1997 P. 0001 - 0052COMMISSION REGULATION (EC) No 2307/97 of 18 November 1997 amending Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), as last amended by Commission Regulation (EC) No 938/97 (2), and in particular Article 19, paragraph 3, thereof,Whereas at the tenth session of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, held in Harare from 9 to 20 June 1997, amendments were made to Appendices I and II to the Convention; whereas amendments were made to Appendix III to the Convention; whereas Annexes A, B, C and D to Regulation (EC) No 338/97 should now be amended to incorporate these amendments;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora established pursuant to Article 18 of Regulation (EC) No 338/97;HAS ADOPTED THIS REGULATION:Article 1Annexes A, B C and D to Regulation (EC) No 338/97 are hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 61, 3. 3. 1997, p. 1.(2) OJ L 140, 30. 5. 1997, p. 1.ANNEX Notes on interpretation of Annexes A, B, C and D 1. Species included in these Annexes A, B, C and D are referred to:(a) by the name of the species; or(b) as being all of the species included in a higher taxon or designated part thereof.2. The abbreviation 'spp.` is used to denote all species of a higher taxon.3. Other references to taxa higher than species are for the purposes of information or classification only.4. Species printed in bold in Annex A are listed there in consistency with their protection as provided for by Council Directive 79/409/EEC (1) ('Birds Directive`) or Council Directive 92/43/EEC (2) ('Habitats Directive`).5. The following abbreviations are used for plant taxa below the level of species:(a) 'ssp` is used to denote subspecies;(b) 'var(s)` is used to denote variety (varieties); and(c) 'fa` is used to denote forma.6. The abbreviation 'p.e.` is used to denote species that are possibly extinct.7. An asterisk '*` placed against the name of a species or higher taxon indicated that one or more geographically separate populations, subspecies or species of that species or taxon are included in Annex A and are excluded from Annex B.8. Two asterisks '**` placed against the name of a species or higher taxon indicate that one or more geographically separate populations, subspecies or species of that species or taxon are included in Annex B and are excluded from Annex A.9. The symbols '(I)`, '(II)` and '(III)` and the symbol 'x` followed by a number placed against the name of a species or higher taxon refer to the Appendices of the Convention in which the species concerned are listed, as indicated in notes 10 to 13. Where none of these annotations appears, the species concerned are not listed in the Appendices to the Convention.10. (I) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix I to the Convention.11. (II) against the name of a species or higher taxon indicates that the species or higher taxon concerned is included in Appendix II to the Convention.12. (III) against the name of a species or higher taxon indicates that it is included in Appendix III to the Convention. In this case the country with respect to which the species or higher taxon is included in Appendix III is also indicated by a two-letter code as follows: BW (Botswana), CA (Canada), CO (Colombia), CR (Costa Rica), GH (Ghana), GT (Guatemala), HN (Honduras), IN (India), MY (Malaysia), MU (Mauritius), NP (Nepal), TN (Tunisia) and UY (Uruguay).13. The symbol 'Ã ` followed by a number placed against the name of a species or higher taxon in Annex A or B denotes that certain geographically separate populations, species, groups of species or families of that species or taxon are listed in Appendix I, II or III to the Convention, as follows:>TABLE>14. The symbol '-` followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations, species, groups of species or families of that species or taxon are excluded from the annex concerned, as follows:>TABLE>15. The symbol '+` followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations, subspecies or species of that species or taxon are included in the annex concerned, as follows:>TABLE>16. The symbol '=` followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows:>TABLE>17. The symbol ' °` followed by a number placed against the name of a species or higher taxon shall be interpreted as follows:>TABLE>18. In accordance with Article 2 (t) of this Regulation, the symbol '` followed by a number placed against the name of a species or higher taxon included in Annex B designates parts or derivatives which are specified in relation thereto for the purposes of the Regulation as follows:>TABLE>19. As none of the species or higher taxa of FLORA included in Annex A is annotated to the effect that its hybrids shall be treated in accordance with the provisions of Article 4.1 of the Regulation, this means that artificially propagated hybrids produced from one or more of these species or taxa may be traded with a certificate of artificial propagation, and that seeds and pollen (including pollinia), cut flowers, seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers of these hybrids are not subject to the provisions of the Regulation.20. In respect of fauna species listed in Annex D, the provisions, shall apply only to live specimens and whole or substantially whole, dead specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered:>TABLE>21. In respect of flora species listed in Annex D, the provisions shall apply only to live specimens except for taxa which are annotated as follows to show that other parts and derivatives are also covered:>TABLE>>TABLE>>TABLE>(1) OJ L 103, 25. 4. 1979, p. 1. Directive as last amended by Commission Directive 97/49/EC (OJ No L 223, 13. 8. 1997, p. 9).(2) OJ L 206, 22. 7. 1992, p. 7. Directive as last amended by the 1994 Act of Accession.